Title: General Orders, 17 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Wednesday Novr 17th [1779]
          Parole Pulaski—  C. Signs Poland Purysburgh—
        
        Lieutenant Smith of the Pennsylvania Line; Ensign Denny of the Maryland line, and Captn Lieutt Steward of the North-Carolina line are appointed Sub or State Cloathiers p. t. to their respective troops.
        The Brigades of North Carolina, Maryland, and Pennsylvania are to hold themselves in readiness to move at an hours warning: All the men belonging to those brigades, now with the Artificers or on detachment (except those with the Light Infantry) are to join their respective regiments immediately.
        The Sub-Cloathiers of the respective States or those appointed to act pro temp., are to call at the Cloathier General’s store at New-Burgh tomorrow to receive their proportions of blankets; If the blankets differ in quality, the Cloathier General is to regard

this circumstance, giving to each State of the best and worst in due proportion.
        The Sub or State Cloathiers or persons appointed to act as such, pro temp., are to report to the Brigadiers or Colonels commanding the troops of their States, the number and kind of blankets they draw, who are requested to have them delivered in the justest proportion to the wants of the several regiments in their line: Soldiers who were inlisted for the war, or three years, are only intitled to blankets: In making the distribution, regard must be had to the length of time which the soldiers have to serve, it being but just that those engaged for the war, or for a considerable time to come should have the preference.
      